ACCEPTED
                                                                                      01-15-00060-CV
                                                                           FIRST COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                 5/18/2015 1:13:37 PM
                                                                                CHRISTOPHER PRINE
                                                                                               CLERK


                           .   No. 01-15-00060 – CV

 _________________________                                          FILED IN
                                                             1st COURT OF APPEALS


          In The Court Of Appeals
                                                                 HOUSTON, TEXAS
                                                             5/18/2015 1:13:37 PM
                                                             CHRISTOPHER A. PRINE


         First District Houston Texas
                                                                     Clerk



       ________________________________________________________________

                     Daryl Barnes and Demeatrice Goff
                                Appellants,
                                     V
         Kevin Fulton And National Housing Development Corporation
                          Appellees
 _________________________________________________________
              From The 129th Judicial District Court
                     Harris County, Texas
                     Case No.2012-34954

                  RESUBMISSION OF
   MOTION REQUESTING DEFENDANT NATIONAL HOUSING
     DEVELOPMENT CORPORATION OBTAIN COUNSEL
NOW COMES, Daryl Barnes Demeatrice Goff hereinafter referred to as appelant,
pursuant to Rule 12 Tex. R. Civ. P. 12; see also Boudreau v. Fed. Trust Bank, 115
S.W.3d 740, 741 (Tex. App.-Dallas 2003, pet. denied)and rule 10 of the Tex.R.APP
.P moves the court to direct National Housing Development Corporation obtain
counsel with signature binding authority.

                                 INTRODUCTION
            th
On June 15 2012 petitioners Daryl Barnes and Demeatrice Goff filed a
cause of action against National Housing Development Corporation.

National Housing Development Corporation was duly served and cited
on June 26th 2012 at 12:13 p.m. Instead of allowing the judicial process
to adjudicate the petitioners cause of action and claims ,the Defendants
National Housing Development Corporation along with listed general
counsel for National Housing Development Corporation Phillip Lee
senior counsel of Fulbright & Jaworski and general counsel of National
Housing Development Corporation engaged in a a pattern of abuse
harassment, provocation with the intent of thwarting the legal process
itself.

Despite the obdurate intervening conduct, necessitating further Court
formal involvement, and having Plaintiff’s Counsel subjected to threats
of death simply for having the audacity to exercise a constitutional right.
Defendants Counsel Kevin Fulton as well as agents operating under the
guise of Kevin Fulton has further shown blatant disregard for the court
process itself. Respondents National Housing Development Corporation
disregard for the petitioners rights, has been nothing short of
purposefully obstructionist, illegal and criminal. During the entire legal
process, through hollow and predictable intellectual contrivances the
respondents and their attorneys used illegal and unethical means to
thwart the petitioners right to due process as prescribed by law
 Unfortunately the type of conduct exhibited by Respondents N.H.D.C
has become the norm for defense attorneys in civil rights cases in this
climate, but, in this case, the conduct went even farther and, morphed
into behavior that was criminal in nature.

Defendants Counsel Kevin Fulton, petitioners submits, have shown their
contempt for the court process with the absolutely unresponsive answer
to the Interrogatories and deemed admissions that the law requires.
Defendants Counsel Kevin Fulton, petitioners submits, have shown their
contempt for the court process with the absolutely shameless way he
abuses power he has garnered as an officer of the court to deny the
petitioners redress in the courts.
Petitioners as per Tex.R.Civ. 12 has requested of Mr.Fulton that he
produce his bona fides and credentials in the way of signature binding
authority as attorney representing National Housing Development
Corporation.
There is no logical reason for Mr.Fulton to resist producing signature binding
authority outside of arrogance at the temerity of pro se counsel request
notwithstanding, and outright guilt not to mention Misrepresentation which is one
of the stated allegations against the defendant Kevin Fulton. See Petitioners
Original Sworn Petition exhibit….


Petitioners have stated that they have on information that Kevin Fulton lacks
signature binding authority, if this is not the case then Mr. Fulton should have no
issue with producing such authority as it would put the issue to rest. Not to
mention depriving the petitioners of one of their central allegations


In response to petitioners third motion to compel attorney KevinFulton produced
as evidence a sworn document to the honorable court by Carrie Clark regional
manager for National Housing Development Corporation, this document has not
been certified by the attorney and appears nowhere in the court docket……

On June 15th 2012 petitioners Daryl Barnes and Demeatrice Goff filed a cause of
action against National Housing Development Corporation. National Housing
Development Corporation was duly served and cited on June 26th 2012 at 12:13
p.m. see exhibit N Claiming conspiracy harassment …. Instead of allowing the
judicial process to adjudicate the petitioners cause of action and claims ,the
Defendants National Housing Development Corporation along with listed general
counsel for National Housing Development Corporation Phillip Lee senior counsel
of Fulbright & Jaworski and general counsel of National Housing Development
Corporation engaged in a a pattern of abuse harassment, provocation ,assault
privacy invasions on a daily basis…….and came to the conclusion early on that
had no defense to their actions and that the petitioners cause of action would stand
in a court of law.

They then began a plan of deception, that plan being by all means neceassary to
prevent barnes/goff from exercising their right to remedy in the court, their right to
due process and all governmental and constitutional guarantees were willfully
egregiously violated sometimes under threat of violence.

Despite the obdurate intervening conduct, necessitating further Court formal
involvement, and having Plaintiff’s Counsel subjected to threats of death simply
for having the audacity to exercise a constitutional right.
Defendants Counsel Kevin Fulton as well as other….. was nothing but
purposefully obstructionist, illegal and criminal.

During the entire legal process, through hollow and predictable intellectual
contrivances the defendants and their attorneys have…….
 Unfortunately that type of conduct has become the norm for defense attorneys , in
this case, the conduct go even farther and, morphed into behavior that is criminal
in nature. Defendants and their counsel Counsel Kevin Fulton, petitioners submits,
have shown their contempt for the court process with the absolutely unresponsive
answer to the Interrogatories and deemed admissions that the law requires.
Under the circumstances, there is no possible way, in compliance with Rule 11 and
general rules, and attorneys’ discovery obligations, that Counsel for Defendant
could have signed any answer outside of a general denial that would not expose
the NHDC and their acting agents to criminal penalty. The Defendants have been
wholly uncooperative and disruptive and shown complete disregard in allowing
discovery to proceed in general, and, in the case of the petitioners cause of action
,contemptuous and criminal.

Here are the issues that Plaintiff brings to the Court, to compel Defendants to do
what they should have done and been doing, and to take the additional measures as
directed, for their wholesale obdurate and continuingly vexatious and criminal
conduct: The defendents NHDC and Kevin Fulton has shown a complete disregard
for the judicial process itself……. Depriving appellants of their right to petition
grievances under the 1stAmendment and deprived them of the right to access under
the 14th. amendment .

A right far to sacred in its character to be frittered away or committed to the
uncontrolled caprice of any citizen be they attorneys or not.


  PETITIONERS WILL NOT INVOLVE THE COURT IN THIS CHARADE

Pettioners alledge that Kevin Fulton and the Fulton Law office is not and never
was authorized representative for National Housing Development Corporation

The Defendants did not respond to petitioners motion for bona fides filed in the
129th district court, instead the defendants introduced an affidavit at bar during the
hearing. This affidavit has not been seen by the petitioners or docketed as evidence
in a way that conforms to the strictures of the rules of evidence.

The defendants have stood under Motion to Compel they prove up signature
binding authority since the beginning of the cause of action see exhibit A, and
A1.The defendants at a hearing for Motion to produce authority Kevin Fulton
introduced a sworn statement affidavit as evidence of his authority to represent
National Housing Development Corporation, unfortunately I am unable to offer
the affidavit as an exhibit for the Honorable Court because the defendants have
never served or filed the affidavit used at the hearing as supporting evidence for
their Motion For No Evidence Summary Judgment.

The petitioners have no idea of the contents or statement contained in the
affidavit. Search the court records as you may you will not find this document or
certification of service by kevin fulton indicating the supporting document was
ever served on the petitioners.

The phantom affidavit appears nowhere in the court docket in cause of action
No.201234954. The only document the defendants used as support for its
dispositive motion for summary judgement has not been filed in violation of the
rules of evidence and has not been served upon the petitioners in violation of the
rule of procedure so that any attack on the supporting affidavit is impossible.

HOWEVER, THE RULE REQUIRES A HEARING IN ORDER TO ALLOW
CROSS-EXAMINATION OF WITNESSES AS TO THE AUTHENTICATION
AND SOURCE OF THE DOCUMENTS AND ITS ADMISSIBILITY

WAS THE AFFIDAVIT TESTIMONIAL OR AN BUSINESS RECORDS
AFFIDAVIT

HOW ABOUT THE JURAT WAS IT PROPER

WHAT OF ITS SUFFICIENCY

DID IT CONTAIN CONCLUSORY STATEMENTS
IF ON PERSONAL KNOWLEDGE WHOSE PERSONAL KNOWLEDGE

AND WHAT ABOUT PETITIONERS RIGHT TO ATTACK THE VERACITY
OF THE STATEMENT ITSELF

THEIR ABILITY TO PRESERVE ERROR

NOT TO MENTION THE ABILITY OF THE FIRST COURT OF APPEALS TO
PROPERLY ADJUDICATE THE MATTER BECAUSE THE RECORD WILL
BE INCOMPLETE

WE CAN SAFELY ASSUME THAT THE AFFIDAVIT IN QUESTION IS IN
SOMEWAY PREJUDICIAL TO THE DEFENDANTS AND PROBABLY
MADE IN BAD FAITH


TO WIT THE AFFIDAVIT WAS NOT PROPERLY ADMITTED INTO
EVIDENCE AND HAVE NOT BEEN EXAMINED BY THE PETITIONERS

                         Challenge is to actual authority.

Barnes/Goff challenges Kevin Fulton’s and the Fulton Law Firms signature
authority, both as to actual authority and as to apparent authority. Appelants
contend Actual authority doesn’t exist. Actual authority arises where the principal
authorizes the agent. See Cameron County Sav. Ass’n v. Stewart Title Guaranty
Co., 819 S.W.2d 600, 603 (TX App. – Corpus Christi 1991, writ denied).
What petitioners state is that National Housing Development Corporation has not
and did not authorize Kevin Fulton Or the Fulton Law Firm. In fact General
Counsel for the corporation that is National Housing Development Corporation ,
Attorney Phillip Lee General Counsel has attempted to mislead the petitioners by
stating in the vaguest manner possible as to his actual knowledge as to legal
representation by stating in response to an email sent by the petitioners that he
lacked direct personal knowledge See email communique EXHIBIT A3
What petitioners hereby demand that Kevin Fulton and the Fulton Law Office do
is establish authorization. Without establishing authorization , no one has
signature binding authority. The Record is absolutely silent when it comes to
evidence regarding such authorization.

Kevin Fulton , has the burden to prove authorization. Again, where that burden is
presumed and not compelled proved, the burden has been shifted.
Further grounds exist in the evidence the defendants avoid any situation that puts
them in the position of violating a court order vis-à-vis authorization . The case
was removed to Federal Court on July 2nd, 2013.

On October 4th,2013 the Honorable Judge Ellis set an Order For conference and
Initial Disclosure . In the jugdes order #7 exhibit B he demanded that all counsel
should be prepared to prove signature binding authority. The defendants answer
to this procedural…… dilemma was to not provide signature binding authority
by avoiding appearing at the Initial Conference the result being petitioners
motion to remand was Granted and the cause of action was promptly remanded
back to state court by United States District Judge Honorable Keith P. Ellison .

 Even if we were to give Kevin Fulton the benefit of the doubt , the best case
scenario would be that Kevin Fulton is representing himself and the National
Housing Development Corporation, which in would give rise to an apparent
conflict of interest both in appearance and in deed…… formal teachings of the
Model Rules Of Professional Conduct aside.

Worse case scenario is that Kevin Fulton has been acting as an unauthorized
representative with no signature binding authority witch would prove the
allegations as set forth in the petitioners Original Verified Petition see attached
exhibit C page counts
                                        Pattterns

It takes the absence of fear to be able to go into the court docket and alter its
records at every level of the civil court system seemingly at will. The willingness
of the employees of the civil justice system (primarily clerks) to do what an officer
of the court ie…opposing attorney tells them to do, seemingly in open defiance of
the rule of law or a complete ignorance of it as it pertains to the Texas Rules of
Civil Procedure and Harris County Clerks Training Manual

The Defendants objective was to make sure that the petitioners civil cases arrived
 at preconceived determinations and took action to arrive at those preconceived
 determinations. Including using the clerks of court to outright control the filings
                         and pleadings of the petitioners
                               Federal court case filed
1.   Appellants filed a section 1983 civil rights case against the city of humble
     and countryside village consisting of 55 words written in pencil , bearing
     case No.4;10-cv-1649 it stands without final order as I write this
2.   The Original case number was changed without procedure or notice
     to 4:2011-cv- 00124
3.   I was told to file all future filings under the new case number 4:2011-cv-
     00124 which turned out to be the beginning of fraud against the court as well
     as the petitioners and the creation of a case meant to mirror the original case
     that is 4:2011-cv- 00124 .
4.   The Clerk’s refusal to file paperwork
5.   Refusing to give the petitioners a file stamped copy of filings and pleadings
6.   At one point refusing petitioner Barnes entry into the building itself

                           Appeal to Fifth Circuit filed
1.   Petitioners requested the record on appeal (R.O.A) to assist in writing
     appellants brief attached as exhibit…….
2.   Appellant brief was intercepted thru the mail
3.   False record of appeal (disc) attached as exhibit D Also on the disc is
     petitioners email address ……….the defendants know of the existence of
     this disc and have never requested it in discovery
4.   Appellant brief officially mailed by the appellants in Sept 2010
5.   Unpublished Opinion Filed and entered into the court file on Jan 27th 2012
6.   Appellants Brief Received by the court officially on Oct, 5th 2012 the
     unpublished opinion is entered as if fact but is actually false even though
     according to the records searc on the internet record UNPUBLISHED
      OPINION FILED enter into the court file on Jan 27th 2012 with a Mandate
      pull date of 02/17/2012 Exhibit E
   7. According to the Fifth Circuit Court Clerk appellants brief was received on
      Oct, 5th 2012

   8. The order was filed before the court received the appellants brief. ……This
       is conclusive proof of mail tampering, the attorneys acting in conspiracy
       with the clerks of the fifth circuit court of appeals in addition proof of fraud
       by the existence of the fraudulent disk.
   9. This disc offers other forensic evidence for example the disk received by the
       petitioners also contained in its property dialogue box an index that included
       the petitioners email address and the order that was eventually filed in the
       fifth circuit court of appeals docket a clear action of fraud ,conspiracy, and
       abuse of process.
   10.First the petitioners(appellants) brief was lost multiple times and refused
       filing by the clerk
                                                                th
   11. Second the unpublished opinion was filed on Jan 27 2012, 7 months before
       the court officially received the petitioners(appellants)
   12.After multiple phone calls to Fifth Circuit and its clerks office inquiring
       about this there was no explanation given.
         13.The result of this display of raw political power and influence was a
        disregard of the rule of law and the petitioners rights leading to a civil case
        that is largly a complete fraud yet stand as truth by any layman’s reading of
                                            the record

                                  County Court #2
                           Clerks refusal to file document
Clerks withheld three sets of documents containing the petitioners Plea to
Jurisdiction, Counterclaim and Motion to Dismiss delivered to be filed by the
clerk on three separate occasions starting on….. and filed all three sets
simultaneously after the case was closed leading to a default in the petitioners
appeal of forcible detainer action as shown by the court docket Exhibit E

The clerk under pressure from the petitioners said “We do what the officer of the
court tells us to do”(Kevin Fulton)”
   1. Repetitive reissuing the writ of possession
   2. Executing a invalid writ of possession
   3. Refusing to allow the petitioners to see the writ of possesion
   4. Refusing the petitioners the right to remove their property
   5. Specifically Demanding that we not take desktop, laptop, digital camera, or
      filing cabinet
   6. Given fifiteen minutes to leave
   7. Leading to the loss of petitioners property and legal files
   8. Telling plaintiff Goff to stay home on the date of hearing because she was to
      sign a new lease creating a default by misdirection and a clerks refusal to
      file opposing documents exhibits above……




                                Judicial District court
   1) The Defendants apparent ability extends to office of Harris County
      clerk example Defendants Motion for No Evidence Summary Judgment
      was set for submission on June 30th 2014 at 8:00 a.m . Petitioner Barnes
      spoke with the clerk of the court and was told to disregard the Submission
      and Notice Of Hearing set for June 30th 2014.
   2) Defendants submitted documents with the title Notice Of Hearing, instead of
      Notice Of Submission although the plain language of the document clearly
      show it as a Notice Of Submission. Exhibit F
Defendants 2nd Motion for No Evidence Summary Judgment was set for
submission on July 7th ,2014 at 10:30 a.m as evidenced by defendants Notice Of
Submission ( Exhibit G
   3) ). Apparently this particular setting was actually treated as if it was a Notice
      Of Oral Hearing on the Defendants Motion for No Evidence Summary
      Judgment.
   4) The Honorable court contacted the petitioners on July 7th,2014 inquiring if I
      knew of the oral hearing , as petitioners were a no-show for the oral hearing.
      At that point confusion arose because of the hearing held on July 7th 2014
      ,petitioners would think that it would have to be dismissed as a matter of
      routine, if not at the very least re-set for lack of Service.
    5) The Order signed by the honorable court is the motion for no evidence
       summary judgment set for submission that was disregarded by the
       petitioners on the direction of the clerk. Exhibit H
    6) ) Mysteriously The Notice of Submission filed on July 7th was at one point
       not included in the courts docket
Likewise the defendants ability not only move and remove official pleadings
within the courts official docket but to have apparent ability to insert falsehoods
into the courts docket, in the court docket appears the clerks entry of settled, not
once but twice into the courts docket see Exhibit I stating that the case was
settled entered into the court’s docket on


   7) No such discussion of settlement ever occurred the entry of settled yet in a
      blatant display of ethical challenge The Defendants lied to the court and
      created the appearance of settlement in the court docket by inserting into the
      docket that the case had been settled by both Demeateice Goff and Daryl
      Barnes on August 8th 2013 respectively and August 13th 2013 see exhibit
      M


        The defendants should not be allowed to continue this charade,

Currently in the Court of Appeals Houston First District Houston in the
Memorandum and Order attached as signed Exhibit J by the Honorable Judge
Harvey Brown gave the defendants and their counsel 10 (ten) days in which to
object to the judges Order of Mediation they did not raise objection…….. they
have no authority to raise an objection page 2 line 2 of Judges Memorandum and
Order. All parties or their representatives with full settlement authority
Duke Amos feigns ignorance of the honorable courts order.

When asked by email if he had a preferred mediator and a date that we could
discuss the Courts Order as far as Mediation Mr Amos has not to date numerous
phone calls and emails. Kevin Fulton has not returned numerous phone calls and
emails. See Exhibit K

General Counsel Phillip Lee has not responded to emails requesting documentary
evidence of the Fulton Law Offices’s authority to represent National housing
Development Corporation to no avail.

 Petitioners would think that it would be easy enough to provide a retainers
agreement redacted within reason, showing the date retained as counsel and their
authorization to act as counsel in the cause of action, and styled and captioned as
Case No.2012-34954 Daryl Barnes and Demeatrice Goff V. National Housing
Development Corporation in the The 129th Judicial District Court , Harris County,
Texas
Likewise the Honorable Judges Memorandum and Order directs all parties to have
full settlement authority page 3line1 clearly state “that all parties or their
representative with full settlement authority” , shall attend the mediation with
their counsel. Petitioners do not know if Kevin Fulton is representing himself pro
se or not or who actually represents National Housing Development Corporation.

The petitioners (relators) by way of subpoena duces tecum attached as Exhibit L
filed and served upon the defendant and sought production of the evidence
showing whether or not Kevin Fulton or anyone associated with his law firm
Fulton Law Office LLC else had binding authority, to no avail
KEVIN FULTON AND THE FULTON LAW OFFICE HAS NO AUTHORITY.

With the truth of their legal malfeasance on full display, they will avoid signing
any pleading in the honorable court as to furtherance of their scheme at the
expense of the petitioners and the honorable court
Bottom line, ,,,,,,,,,relief should be granted when Kevin Fulton or the Fulton Law
Office can’t prove up any authorization in the form of documentation authorizing
him to act as defense counsel and to make binding decisions for National Housing
Development Corporation

                         REQUEST FOR RELIEF
                Disqualify On Failure To Produce Authority

All premises considered, Barnes/Goff move this court to compel Kevin Fulton.
prove up their signature and apparent authority within five days of the signing of
this order
If defendants Kevin Fulton and National Housing Development Corporation
can’t prove up any authorization in the form a legal contract authorizing him to act
as defense counsel and to make binding decisions for National Housing
Development Corporation petitioners move this court to simply disqualify anyone
appearing without signature binding authority.
Further, as may be necessary and in light of the defendants propensity to play
loose with the governing rules of the Tex.R.Civ.P and Tex. Civ. Prac. & Rem.
Code , petitioners demand that each and every actor moving in any way for
defendants in this matter produce signature binding authority
Relators move this court for an order that National Housing Development
Corporation also known as National Community Renaissance (National CORE)
9421 Haven Avenue, Rancho Cucamonga, CA 91730 retain counsel with
signature binding authority within five days of the signing of the Order.

Daryl Barnes                                                   /s/Daryl Barnes
Demeatrice Goff                                             /s/ Demeatrice Goff
7741 James Franklin
Houston, Tx 77088
Email: dbarnes.humble@gmail.com
Email: dgoff.humble@gmail.com
Phone (832)988-0403
                             No. 01-15-00060 - CV

_________________________
           In The Court Of Appeals
          First District Houston Texas
       ________________________________________________________________
                      Daryl Barnes and Demeatrice Goff
                                 Appellants,
                                      V
          Kevin Fulton And National Housing Development Corporation
                         Respondants
 _________________________________________________________
              From The 129th Judicial District Court
                     Harris County, Texas
                     Case No.2012-34954

                                     ORDER

The motion of Petitioners Daryl Barnes , and Demeatrice Goff , for Petitioner’s
Motion Requesting Defendant National Housing Development Corporation Obtain
Counsel with signature binding authority came for hearing before the court on this
_______ day of ________________, 2015

After full consideration of the evidence submitted by the parties, it appears and the
court finds that Daryl Barnes and Demeatrice Goff Petitioners, are entitled to
judgment as a matter of law. The Order is Granted

It Is Ordered attorney defendant Kevin Fulton and Valex Duke Amos Prove up
signature and apparent authority within five days of the signing of this order

It is Ordered that National Housing Development Corporation also known
as National Community Renaissance (National CORE) 9421 Haven Avenue,
Rancho Cucamonga, CA 91730 retain counsel with signature binding authority
within five days of the signing of this Order
It is Ordered that anyone appearing without signature binding authority is
disqualified, from acting in the causes of action that is respectively No. 01-15-
00060 - CV Daryl Barnes v National Housing Development Corporation and Case
No.2012-34954 Daryl Barnes v National Housing Development Corporation

Further, as may be necessary, It is Ordered that each and every actor moving in
any way for defendants in this matter produce signature binding authority




                                           _____________________________
                                             Honorable Judge Harvey Brown
                            No. 01-15-00060 – CV

_________________________
           In The Court Of Appeals
          First District Houston Texas
       ________________________________________________________________
                      Daryl Barnes and Demeatrice Goff
                                 Appellants,
                                      V
          Kevin Fulton and National Housing Development Corporation
                          Appellees
 _________________________________________________________
              From The 129th Judicial District Court
                     Harris County, Texas
                     Case No.2012-34954

                              Certificate of Service
As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d), (e), I certify
that I have served this document on all other parties which are listed below on
May14th ,2015 as follows:

Defendant Kevin Fulton Attorney for Defendant Kevin Fulton
Valex Duke Amos By fax email ECF

Defendant National Housing Development Corporation
General Counsel Phillip Lee
9421 Haven Avenue
Rancho Cucamonga, CA 91730
Phone: (909) 483-2444
Fax: (909) 483-2448
By Email Fax and ECF


Daryl Barnes                                                      /s/Daryl Barnes
Demeatrice Goff                                                /s/ Demeatrice Goff
7741 James Franklin
Houston, Tx 77088
Email: dbarnes.humble@gmail.com
Email: dgoff.humble@gmail.com
Phone (832)988-0403